Judgment, Supreme Court, New York County (Joan C. Sudolnik, J.), rendered September 7, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender to an aggregate term of 4V2 to 9 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The radioed description was sufficiently specific to provide the arresting officer with reasonable suspicion for defendant’s initial detention pending confirmatory viewing by the undercover officer, given the spatial and temporal factors and the fact that defendant was the only person present matching the description (see People v Haulsey, 298 AD2d 129 [2002], lv denied 99 NY2d 582 [2003]; People v Rampersant, 272 AD2d 202 [2000], lv denied 95 NY2d 870 [2000]). Concur—Mazzarelli, J.P., Andrias, Sullivan, McGuire and Malone, JJ.